NO. 07-06-0316-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 7, 2007
______________________________


FREDERICK JOHNSON, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee

_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2006-411,658; HON. CECIL G. PURYEAR, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 Frederick Johnson (appellant) appeals from a judgment under which he was
convicted of failure to stop and render aid.  Appellant's appointed counsel filed an Anders
brief, representing to us that she believed the appeal was meritless and moved to
withdraw. (1)  Appellant was then informed, by his counsel and this court in writing, of his right
to review the record and file a pro se brief.  The deadline by which he had to submit the pro
se brief was January 29, 2007.  To date, we have not received such a brief.  We affirm.
	With regard to the Anders brief, appellant's counsel stated that she diligently
reviewed the record and that, in her opinion, it reflected no reversible error.  However, she
did assert two arguable grounds of error.  They concerned 1) the sufficiency of the
evidence to support conviction and 2) ineffectiveness of trial counsel.  Having compared
these issues to the record and applicable law, counsel found them meritless.
	Furthermore, we conducted an independent review of the record and find that the
record indicates that 1) appellant was properly indicted and represented by legal counsel,
2) legal counsel filed numerous motions in preparation of trial and 3) nothing of record
indicated that appellant's counsel had not adequately prepared for trial.  So too does the
record contain evidence substantiating his guilt of the crime, and the punishment levied
was within the range provided by statute.  These circumstances lead us to conclude that
no reversible error exists in this cause. 
	Accordingly, counsel's motion to withdraw is granted, and the trial court's judgment
is affirmed.
							Brian Quinn 
						          Chief Justice
 
Do not publish. 

1. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).